Exhibit 10.36 [ * ] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Distribution Agreement by and between Cardica, Inc. a Delaware Corporation and Century Medical, Inc. a Japanese Corporation Dated as of September 2, 2011 DISTRIBUTION AGREEMENT This DISTRIBUTION AGREEMENT (this “Agreement”) is made this 2nd day of September, 2011 (the “Effective Date”), by and between Cardica, Inc., a Delaware corporation with its principal place of business located at 900 Saginaw Drive, Redwood City, California 94063, USA (hereinafter referred to as “COMPANY”) and Century Medical, Inc., a Japanese Corporation with its principal place of business located at 1-11-2 Ohsaki, Shinagawa-Ku, Tokyo, 141-8588, Japan (hereinafter referred to as “DISTRIBUTOR”) in consideration of the mutual covenants and conditions hereinafter stated. 1.DEFINITION OF TERMS “Competing Products” “Competing Products” shall mean stapling products that cut and seal tissue by means of applying a line of metallic staples to the tissue. “Contract Year” “Contract Year” shall mean a twelve (12) month period commencing on, and thereafter beginning on the anniversary of, the first day of the first full month following the date of First Commercial Sale in the Territory of any Product. “First Commercial Sale” “First Commercial Sale” shall mean the first sale of any Product by DISTRIBUTOR to a third-party in the Territory with all medical device approvals required to market and sell such Product from The Japanese Ministry of Health, Labour and Welfare (“MHLW”) (the “Shonin”) through the Pharmaceuticals and Medical Devices Agency (“PMDA”), an administrative agency under the control of the MHLW, including but not limited to, Facility Accreditation, QMS Investigation and registration in the Japanese Reimbursement Health Insurance System with the MHLW for the Products, all the foregoing of which are needed to import and market the Products in the Territory. “Initial Term” “Initial Term” shall mean the five (5) year period beginning on the date of expiration of the Premarketing Term. “Note Agreement” “Note Agreement” shall mean that certain secured note purchase agreement by and between COMPANY and DISTRIBUTOR dated as of even date herewith pursuant to which DISTRIBUTOR agrees to disburse in one or more tranches to COMPANY a secured loan in an aggregate amount up to four million U.S. dollars ($4,000,000) at a simple interest rate of five percent (5%), payable quarterly in arrears. “Party” or “Parties” “Party” or “Parties” shall mean COMPANY or DISTRIBUTOR, individually and collectively. Distribution Agreement September 2, 2011 Cardica, Inc.
